Citation Nr: 0826937	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had honorable active duty from November 15, 1963 
to November 14, 1966.  He also had a period of service from 
November 15, 1966 to August 15, 1968, which, according to an 
administrative decision by the RO in August 1989, was 
considered to have been issued under conditions which 
preclude VA benefits including disability compensation based 
on that period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2005, the veteran appeared and testified at the RO 
before the undersigned acting Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case. 
38 U.S.C.A. § 7101(c), 7102 (West 2002). 

In March 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

In a decision of March 2006, the Board denied service 
connection for disorders of the back and shoulder.  The Board 
also remanded the claim for a compensable rating for a left 
ankle fracture for further development.  In May 2006, the RO 
increased the veteran's noncompensable disability rating for 
left ankle fracture with residual arthritis to 20 percent, 
effective March 28, 2003.

The Board notes that, with respect to the claim for service 
connection for disorders of the back and shoulder, the 
veteran appealed the Board's denial of his claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through an attorney, filed a Joint Motion to 
vacate the Board's March 2006 decision denying service 
connection for the disorders of the shoulder and back, and 
remand those claims to the Board for further action.  That 
motion was granted by the Court.  

In a decision dated in September 2007, the Board remanded the 
veteran's claims of entitlement to service connection for 
back and shoulder disorders for further development.  The 
Board also confirmed the 20 percent rating for the left ankle 
disorder.  In a rating decision dated in April 2008, the RO 
granted the veteran's claim of entitlement to service 
connection for a back disorder and assigned an evaluation of 
40 percent disabling effective November 14, 2007.  As the 
April 2008 rating decision granting the veteran's claim of 
service connection for a back disorder represents a complete 
grant of the benefit sought on appeal, that issue is no 
longer in appellate status.

In written argument dated in July 2008, the veteran's 
accredited representative raised the issues of entitlement a 
higher initial rating and earlier effective date for service-
connected low back strain with degenerative disc disease, 
currently rated as 40 percent disabling; entitlement a higher 
initial rating and earlier effective date for service-
connected left elbow radial head injury with osteoarthritis, 
currently rated as 10 percent disabling; and entitlement to 
an increased rating for service-connected left ankle injury 
with residual arthritis, currently rated as 20 percent 
disabling.  As these matters are not currently developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.


FINDING OF FACT

There is no competent evidence that the veteran manifests a 
current disability of the shoulder related to any event in 
service nor is there competent evidence of arthritis of the 
shoulder within one year from discharge from service.


CONCLUSION OF LAW

A disability of the shoulder was not incurred in or 
aggravated by active service, and arthritis of the shoulder 
joints may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R.  §§3.159(a), 3.309(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from a private chiropractor, L.K.K., 
M.D.F., and P.D.H., dated August 1982 to December 2002, and 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The veteran, in his 
testimony, indicated that he received medical treatment for 
his back at the VA Medical Center in Ann Arbor, Michigan.  
The medical records regarding this treatment have not been 
associated with the claims folder.  The Board notes that the 
VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Consequently, efforts to obtain these records 
are not warranted before adjudicating the veteran's claim of 
entitlement to service connection for a shoulder disorder 
because the veteran has indicated that the records are in 
regard to treatment for his back condition and, therefore, 
would not assist in the adjudication of the veteran's current 
claim.  The appellant was scheduled for and appeared for a VA 
medical examination regarding his shoulder disorder in 
November 2007.  However, upon examination the veteran denied 
having any shoulder condition related to his in service 
incident and, therefore, the examiner did not render an 
opinion regarding the diagnosis or etiology of any current 
shoulder condition.  The Board therefore finds that the VA 
has met its duty to afford the veteran a medical examination.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

The veteran seeks entitlement to service connection for a 
shoulder disorder.  The veteran contends that his current 
shoulder disorder is due to an accident in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

From his testimony and statements of record, the veteran 
relates current disability of the shoulder to a Jeep accident 
in 1964 wherein he was thrown from the vehicle and landed on 
his back and shoulder.  His service medical records confirm 
that he was involved in a Jeep accident in June 1964 
resulting in a fracture of the left ankle.  However, there 
was no notation of injury to the shoulder.  On his separation 
examination in July 1968, he specifically denied a history of 
"RECURRENT BACK PAIN" and "PAINFUL OR 'TRICK' SHOULDER OR 
ELBOW."  His physical examination indicated "NORMAL" 
clinical evaluations of his "UPPER EXTREMITIES (Strength, 
range of motion)."

The available post-service medical records include private 
medical records.  The veteran first complained of shoulder 
pain in December 2002.  The veteran reported that had pain in 
bother shoulders and elbows that had been "going on for a 
couple of months."  His physical examination was significant 
for minimal pain on palpation over both upper extremities, 
and full range of motion with minimal tenderness.  There was 
no redness, swelling or warmth on any part of the upper 
extremities.  He was given an assessment of "[b]ilateral 
upper extremity pain."

In November 2007 the veteran was afforded a VA medical 
examination.  At that time, the veteran reported that he did 
not have a shoulder disorder related to his in service jeep 
accident.  Therefore, opinions on the diagnosis and etiology 
of any shoulder condition were not provided.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show any complaint of a 
shoulder disorder until more than 30 years after separation 
from service.  This is significant evidence against the 
claim.

In sum, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
a disability of the shoulder.  The veteran believes that he 
manifests a current disability of the shoulder related to his 
in-service Jeep accident and indicates that he has had 
symptoms of a shoulder disorder ever since service.  
Significantly, however, the veteran's service medical records 
are negative for complaint, diagnosis, or treatment of any 
disability of either shoulder.  He specifically denied 
symptoms of shoulder disability upon his separation from 
service with his physical examination findings indicating a 
normal clinical evaluation of the musculoskeletal system and 
upper extremities.  There is no evidence of shoulder symptoms 
until more than 30 years after service and when symptoms were 
first reported they were assessed as bilateral upper 
extremity pain and no diagnosis of any shoulder disorder was 
provided.  The Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  In addition, the veteran, in his VA medical 
examination in November 2007, has denied the existence of a 
disability of the shoulder due to his in service incident.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Even assuming that the veteran 
manifests a current disability of the shoulder, there is no 
competent evidence that it is related to an event in service 
nor is there competent evidence of arthritis within one year 
from discharge from service.  The Board, therefore, must deny 
the claim of entitlement to service connection for a 
disability of the shoulder.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a disability of the shoulder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of the 
shoulder is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


